UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 26, 2011 The First Bancshares, Inc. (Exact name of registrant as specified in its charter) Mississippi 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6480 U.S. Hwy 98 West, Hattiesburg, MS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (601) 268-8998 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 26, 2011, the Company held its regular Annual Shareholders' Meeting. Four items were voted on at the meeting. As of the record date there were 3,063,087 shares entitled to vote, of which 2,155,356 shares, or 73.1%, were voted in person or by proxy at the Annual Meeting. Results are set forth below. Item 1.Election of Directors The shareholders elected four directors to serve three year terms expiring at the 2014 Annual Meeting as summarized below: Directors Elected Votes For Votes Withheld Broker Non-Votes Class I ( three year term:) Greg Mitchell Ted Parker Dennis Pierce J. Douglas Seidenburg Item 2.Approval of Appointment of T. E. Lott & Company as Independent Public Accountants Votes For Votes Against Abstained Item 3.Advisory Vote on Exeuctive Compensation Votes For Votes Against Abstained Item 4. Eliminate Cumulative Voting Votes For Votes Against Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 1, 2011 THE FIRST BANCSHARES, INC. By: /s/ DeeDee Lowery Name: DeeDee Lowery Title:Chief Financial Officer
